  Case: 1:12-cr-00446 Document #: 388 Filed: 08/14/19 Page 1 of 3 PageID #:4836




                                IN THE
                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


UNITED STATES OF AMERICA,                    )
              Plaintiff,                     )
                                             )
            v.                               )     No. 12 CR 446
                                             )     Judge Leinenweber
MICHELE DICOSOLA,                            )
             Defendant.                      )


                    MOTION FOR LEAVE TO WITHDRAW
                        AS APPOINTED COUNSEL

      Defendant, MICHELE DICOSOLA, by the FEDERAL DEFENDER

PROGRAM and its attorney IMANI CHIPHE, respectfully requests leave to

withdraw as defendant’s appointed counsel in this case for the following

reasons:

      1. Counsel through the Federal Defender Program has been appointed to

represent Michele Dicosola.

      2. Counsel is requesting leave to withdraw because an irreconcilable

conflict has developed between Mr. Dicosola and Counsel. It has become clear

that Mr. Dicosola does not believe he is currently being effectively represented.

This has resulted in a deterioration of the communication between Mr. Dicosola


                                         1
   Case: 1:12-cr-00446 Document #: 388 Filed: 08/14/19 Page 2 of 3 PageID #:4837




and Counsel. As a result Mr. Dicosola should not be compelled to continue with

counsel as his appointed lawyer.

      3. Mr. Dicosola has made it clear that he does not believe that

Counsel is adequately defending him in this case. In light of this Counsel submits

that it will be in the interest of all the parties and interest of justice to appoint a

panel attorney for Mr. Dicosola as a result of this conflict.

      4. The Federal Defender Program will arrange for the appointment of

an attorney from the Criminal Defense Panel, who is available to represent Mr.

Dicosola upon the granting of the instant motion.

      For the reasons set forth above counsel for the defendant respectfully

requests the Court grant him leave to withdraw.



                                                Respectfully submitted,

                                                FEDERAL DEFENDER PROGRAM
                                                John F. Murphy
                                                Executive Director

                                                By: s/ Imani Chiphe
                                                  Imani Chiphe

IMANI CHIPHE
FEDERAL DEFENDER PROGRAM
55 E. Monroe Street, Suite 2800
Chicago, Illinois 60603
(312) 621-2029
                                            2
  Case: 1:12-cr-00446 Document #: 388 Filed: 08/14/19 Page 3 of 3 PageID #:4838



                          CERTIFICATE OF SERVICE

      The undersigned, Imani Chiphe, attorney with the Federal Defender
Program hereby certifies that in accordance with FED.R.CRIM. P. 49, FED. R.
CIV. P5, LR5.5, and the General Order on Electronic Case Filing (ECF), the
following document(s):

                    MOTION FOR LEAVE TO WITHDRAW
                        AS APPOINTED COUNSEL


was served pursuant to the district court’s ECF system as to ECF filings, if any,
and were sent by first-class mail/hand delivery on August 14, 2019, to
counsel/parties that are non-ECF filers.


                                      FEDERAL DEFENDER PROGRAM
                                      John F. Murphy
                                      Executive Director


                                      By: s/Imani Chiphe
                                         Imani Chiphe




IMANI CHIPHE
Federal Defender Program
55 E. Monroe St., Suite 2800
Chicago, IL 60603
(312) 621-2029




                                         3
